Case 1:19-cv-11444-AT Document 23 Filed 05/18/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
EVELINA CALCANO, ON BEHALF OF DOC #: ee
HERSELF AND ALL OTHER PERSONS DATE FILED: _5/18/2020__
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 11444 (AT)

VERA BRADLEY DESIGNS, INC., ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On May 1, 2020, Defendant filed a pre-motion letter setting forth its basis for a motion
to dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).
ECF No. 19. Plaintiff failed to respond within five business days, as required by Rule III.A.ii
of the Court’s Individual Practices in Civil Cases. Accordingly, by May 21, 2020, Plaintiff
shall respond to Defendant’s pre-motion letter.

SO ORDERED.

Dated: May 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
